         Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 1 of 13 Page ID #:1




 1 JEFFREY BOSSERT CLARK
   Acting Assistant Attorney General
 2
   Civil Division
 3 NICOLA T. HANNA
   United States Attorney
 4
   GUSTAV W. EYLER
 5 Director
   Consumer Protection Branch
 6
   RACHEL E. BARON
 7 Trial Attorney
   Consumer Protection Branch
 8
   U.S. Department of Justice
 9        P.O. Box 386
          Washington, DC 20044
10
          (202) 598-7719
11        Rachel.e.baron@usdoj.gov
   Attorneys for Plaintiff
12
   UNITED STATES OF AMERICA
13
14                            UNITED STATES DISTRICT COURT
15                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                   WESTERN DIVISION
17   UNITED STATES OF AMERICA,
18          Plaintiff,
19          v.                                       Case No. 2:20-cv-09844
20
     MED-PHARMEX, INC., a corporation,               COMPLAINT FOR PERMANENT
21   GERALD P. MACEDO and                            INJUNCTION
22   VINAY M. RANGNEKAR, PH.D.,
     individuals,
23
            Defendants.
24
25
           Plaintiff, the United States of America, by its undersigned counsel, and on behalf
26
     of the United States Food and Drug Administration (“FDA”), respectfully represents to
27
     this Court as follows:
28
     COMPLAINT FOR PERMANENT
     INJUNCTION
        Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 2 of 13 Page ID #:2




 1         1.    This action is brought by the United States of America under the Federal
 2 Food, Drug, and Cosmetic Act (“FDCA” or the “Act”), 21 U.S.C. § 332(a), to stop
 3 Med-Pharmex, Inc. (“MPX” or “the company”), a corporation, Gerald P. Macedo and
 4 Vinay M. Rangnekar, Ph.D., individuals (collectively, “Defendants”), from distributing
 5 potentially dangerous animal drugs. Specifically, the United States seeks to enjoin and
 6 restrain Defendants from: (a) violating 21 U.S.C. § 331(a), by introducing or causing
 7 the introduction or delivery for introduction into interstate commerce of animal drugs
 8 that are adulterated within the meaning of 21 U.S.C. § 351(a)(2)(B); and (b) violating
 9 21 U.S.C. § 331(k), by causing animal drugs to become adulterated within the meaning
10 of 21 U.S.C. § 351(a)(2)(B) while such animal drugs are held for sale after shipment of
11 one or more of their components in interstate commerce.
12                              JURISDICTION AND VENUE
13         2.    This Court has jurisdiction over the subject matter and all parties to this
14 action under 21 U.S.C. § 332(a), and 28 U.S.C. §§ 1331, 1337(a), and 1345.
15         3.    Venue in this district is proper under 28 U.S.C. §§ 1391(b) and (c).
16                                      DEFENDANTS
17         4.    Defendant Med-Pharmex, Inc., a California corporation, is a contract
18 manufacturer and own-label distributor of sterile and non-sterile animal drugs,
19 including sterile injectable pharmaceuticals and non-sterile ointments, oral solutions,
20 suspensions, and powders, at and from its manufacturing facility at 2727 Thompson
21 Creek Road, Pomona, California 91767, within the jurisdiction of this Court.
22       5.    According to MPX’s corporate filings with the California Secretary of
23 State, Defendant Gerald P. Macedo is the company’s Chief Executive Officer and one
                                  1
24 of the company’s two Directors. He is also MPX’s President and owns 50% of the
25 company. He is the most responsible person at the company, and his duties include
26
           1
          See MPX’s Statement of Information (Apr. 28, 2013) (listing Macedo as CEO
27 and a Director); MPX’s Statement of Information No Change (Jul. 31, 2020) (“There
   has been no change in any of the information contained in the previous complete
28 Statement of Information filed with the California Secretary of State.”).

     COMPLAINT FOR PERMANENT INJUNCTION                                                  2
        Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 3 of 13 Page ID #:3




 1 oversight of all operations, research and development, accounting, personnel, facility
 2 improvements, and capital expenditures. He has the ultimate authority for initiating
 3 product recalls. He has the responsibility, duty, power, and authority to prevent, detect,
 4 and correct any violations of the FDCA. Macedo performs his duties at and from the
 5 manufacturing facility at 2727 Thompson Creek Road, Pomona, California 91767,
 6 within the jurisdiction of this Court.
 7         6.    According to MPX’s corporate filings with the California Secretary of
 8 State, Defendant Vinay M. Rangnekar, Ph.D. is one of the company’s two Directors. 2
 9 He is also the company’s Vice President of Quality Control. He is responsible for
10 MPX’s quality control laboratories and reports directly to Macedo. Rangnekar is
11 responsible for writing standard operating procedures, validation protocols (chemistry
12 methods, process, and cleaning), equipment qualification protocols, and method
13 validation review. He has the authority to approve data generated by MPX’s chemistry
14 and microbiology laboratories, and to make expenditures to support facilities and
15 quality operations. Rangnekar performs his duties at and from the manufacturing
16 facility at 2727 Thompson Creek Road, Pomona, California 91767, within the
17 jurisdiction of this Court.
18         7.    Defendants receive at least 95 percent of the components used to
19 manufacture their finished products from outside of California, including from New
20 Jersey. Defendants distribute approximately 92 percent of their finished products
21 outside of California.
22                               REGULATORY FRAMEWORK
23         8.    MPX’s products are animal drugs within the meaning of 21 U.S.C.
24 § 321(g)(1)(B) and (C) because they are “intended for use in the diagnosis, cure,
25 mitigation, treatment, or prevention of disease in man or other animals” or are “intended
26 to affect the structure or any function of the body of man or other animals.” 21 U.S.C.
27
           2
          See MPX’s Statement of Information and Statement of Information No Change,
28 supra note 1.

     COMPLAINT FOR PERMANENT INJUNCTION                                                3
        Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 4 of 13 Page ID #:4




 1 § 321(g)(1)(B), (C). For example, MPX manufactures an injection to reduce the
 2 symptoms of diarrhea in pigs, cattle and horses and, among other animal drugs, drops to
 3 treat ear infections in dogs.
 4         9.    An animal drug is adulterated under the FDCA as a matter of law if “the
 5 methods used in, or the facilities or controls used for, its manufacture, processing,
 6 packing, or holding do not conform to or are not operated or administered in conformity
 7 with current good manufacturing practice to assure that such drug meets the
 8 requirements of [the FDCA] as to safety and has the identity and strength, and meets the
 9 quality and purity characteristics, which it purports or is represented to possess[.]” 21
10 U.S.C. § 351(a)(2)(B).
11         10.   FDA has promulgated regulations establishing current good manufacturing
12 practice (“cGMP”) requirements applicable to drugs. See 21 C.F.R. Part 211. The
13 cGMP regulations contained in 21 C.F.R. Part 211 apply to both animal and human
14 drug products. See 21 C.F.R. § 211.1(a) (Sept. 29, 1978) (defining scope of
15 regulations). The drug cGMP regulations establish requirements for the manufacture of
16 drugs and include sections related to personnel, building and facilities, equipment,
17 control of components and drug product containers and closures, production and
18 process controls, packaging and labeling control, holding and distribution, laboratory
19 controls, records and reports, and returned and salvaged drug products. See generally
20 21 C.F.R. Part 211.
21         11.   The introduction or delivery for introduction, or causing the introduction or
22 delivery for introduction, into interstate commerce of any animal drug that is
23 adulterated violates the FDCA, 21 U.S.C. § 331(a).
24         12.   Causing animal drugs to become adulterated within the meaning of 21
25 U.S.C. § 351(a)(2)(B) while such drugs are held for sale after shipment of one or more
26 of their components in interstate commerce violates the FDCA, 21 U.S.C. § 331(k).
27
28

     COMPLAINT FOR PERMANENT INJUNCTION                                                    4
        Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 5 of 13 Page ID #:5




 1                    DEFENDANTS’ VIOLATIONS OF THE FDCA
 2        13.   FDA investigators observed significant violations of cGMP, 21 C.F.R. Part
 3 211, during the most recent inspection of MPX’s facility between May 1 and 17, 2019
 4 (“2019 Inspection”). These drug cGMP violations include, but are not limited to, the
 5 following:
 6              a.     Failure of the quality control unit to investigate complaints, as
 7        required by 21 C.F.R. § 211.198(a) (Sept. 29, 1978). Specifically, Defendants
 8        failed to adequately investigate complaints associated with adverse events related
 9        to their products, including animal deaths. Examples include, but are not limited
10        to: (1) a customer identified 30 baby pigs that became ill after they were injected
11        with MPX-manufactured Iron Dextran, but Defendants failed to investigate their
12        manufacturing operations (including facilities and production and personnel
13        records) to identify the root cause of the adverse event or to develop appropriate
14        corrective action; (2) a horse died after receiving MPX-manufactured Ivermectin
15        Paste, but Defendants did not collect the lot number or perform any investigation;
16        and (3) MPX received a complaint that one of its Ivermectin Paste syringe bodies
17        lacked incremental dosage markings, but Defendants failed to contact the syringe
18        supplier, to describe the event or retain a sample for inspection, to perform a
19        manufacturing or material investigation, or review their processes for receipt and
20        inspection of syringe bodies. The lack of such markings could result in incorrect
21        dosing.
22              b.     Failure to clean and disinfect aseptic processing areas (i.e., where
23        sterile animal drug products are manufactured) and equipment to produce aseptic
24        conditions, as required by 21 C.F.R. § 211.42(c)(10)(v) (Sept. 29, 1978).
25        Specifically, the company applied sporicidal agents only to the floor of their
26
27
28

     COMPLAINT FOR PERMANENT INJUNCTION                                                    5
        Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 6 of 13 Page ID #:6




 1        aseptic processing area, but not to the walls, ceiling, and laminar flow hood. 3
 2        Moreover, additional components in the sterile production area were also not
 3        cleaned, including power and data cables and the production belt. FDA
 4        investigators observed approximately six black particles on the filling head (the
 5        nozzle for filling drug vials) adjacent to the cables during processing of an
 6        aseptic product.
 7               c.    Failure to investigate unexplained discrepancies to identify a root
 8        cause of particulate matter events reported during aseptic filling of sterile drug
 9        product, as required by 21 C.F.R. § 211.192 (Sept. 29, 1978). Specifically,
10        during the manufacture of several lots of its purportedly sterile animal drug Iron
11        Dextran in April 2018, MPX reported the presence of particulate matter during
12        aseptic filling. An investigation identified multiple particulate matter events
13        reported by the company’s personnel during aseptic filling that had an impact on
14        lots processed afterwards, but the investigation lacked a root cause analysis.
15        Simply put, the cause of those particles was not explored, identified, or
16        addressed. Nonetheless, MPX distributed all affected lots.
17               d.    Failure to perform adequate unidirectional airflow studies (also
18        known as “smoke studies”) under dynamic conditions to determine the movement
19        of air and personnel during aseptic manufacturing operations, as required by 21
20        CFR § 211.113(b) (Sept. 29, 1978). Aseptic drug manufacturers must conduct
21        smoke studies to assess the airflow patterns necessary to maintain air flow in one
22        direction from areas of higher air quality to areas of lower air quality to prevent
23        microbial contamination of sterile drug products during aseptic processing.
24        Smoke studies must be conducted under “dynamic conditions,” meaning that the
25        aseptic processing area must contain all of the equipment and supplies, as well as
26
27        3
           Laminar flow hoods are ventilation devices used within the lab to provide
   an aseptic work area that helps protect both the laboratory personnel and the materials
28 they are working with.

     COMPLAINT FOR PERMANENT INJUNCTION                                                    6
        Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 7 of 13 Page ID #:7




 1       the maximum number of personnel allowed in the cleanroom, during simulations
 2       of all aseptic operations and manipulations. The presence of humans or
 3       equipment/supplies in an area that blocks the movement of air around an open
 4       container, whether before or after it is filled with sterile product, can create risk
 5       to product sterility. If unidirectional air over a critical surface is blocked, for
 6       example, by personnel, then contaminants on the personnel, particularly on
 7       exposed skin, could contaminate the drug products. Specifically, MPX failed to
 8       conduct adequate smoke studies under dynamic conditions, such as during the
 9       loading, unloading, and equipment opening used in their aseptic processing to
10       reduce risks to product sterility.
11             e.     Failure to maintain buildings used in the manufacturing, processing,
12       and packing of a drug product in a good state of repair, as required by 21 CFR
13       § 211.58 (Sept. 29, 1978). Specifically, a brown rust-like discoloration was
14       observed on screws in the high-efficiency particulate air (“HEPA”) filter
15       framework in the ceiling directly above the sterile production line (vial turntable
16       and the stopper hopper area) in the room used to fill sterile injectable drugs.
17       Additionally, the HEPA filter housing in the ceiling directly above the production
18       line appeared to have an empty screw hole.
19             f.     Failure to establish laboratory controls that include the establishment
20       of scientifically sound and appropriate sampling plans and test procedures
21       designed to assure that components, drug product containers, closures, in-process
22       materials, labeling, and drug products conform to appropriate standards of
23       identity, strength, quality, and purity, as required by 21 C.F.R. § 211.160(b)
24       (Sept. 29, 1978). Specifically, six out of seven of MPX’s Rodac plates that
25       measure bacteria living on the surface of a person’s hands (also known as
26       “bioburden”) collected from the company’s operators during aseptic production
27       of its purportedly sterile injectable animal drug product Iron Dextran appeared

28       not to have been contacted by the operators. The failure to contact the Rodac

     COMPLAINT FOR PERMANENT INJUNCTION                                                    7
        Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 8 of 13 Page ID #:8




 1        plates means that MPX had an incomplete understanding of factors that may
 2        contribute to the bioburden of sterile injectable products. In addition, MPX’s
 3        method of using vacuum filtration to inspect vials for particulate matter has not
 4        been evaluated to demonstrate it is capable of adequately detecting particulate
 5        matter. Moreover, MPX does not document the decontamination and sanitization
 6        of sterility samples and sterility sample totes that are transferred into the sterility
 7        testing room.
 8              g.     Failure to assure that the examination and testing of drug product
 9        samples and in-process material conformed to the drug product’s specifications,
10        as required by 21 C.F.R. § 211.110(b) (Sept. 29, 1978). Specifically, MPX’s
11        inspector qualification kits did not contain accurate simulations of defects in the
12        product, including, among other things, simulated cosmetic or seal defects, and
13        contaminants most likely to be found in a filled vial (e.g., construction material
14        from the primary packaging components, such as rubber stoppers, glass vials,
15        packaging fibers, and dried residual product).
16              h.     Failure to have appropriate controls over computers or related
17        systems to assure that changes in master production and control records or other
18        records are instituted only by authorized personnel, as required by 21 C.F.R.
19        § 211.68(b) (Sept. 29, 1978). Specifically, MPX had eight user accounts with
20        “System Administrator” and “Permit User Administration” access; five of the
21        accounts with “Enabled” status could access the highest level of system functions
22        and security settings, but MPX did not have guidelines to establish authorization
23        for system administrator access, security rights, and access controls.
24        14.   At the close of the 2019 Inspection, the FDA investigators discussed their
25 inspectional observations with Macedo and Rangnekar.
26       15. At the close of the 2019 Inspection, FDA investigators issued Macedo a
27 detailed List of Inspectional Observations (“Form FDA-483”).
28

     COMPLAINT FOR PERMANENT INJUNCTION                                                     8
         Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 9 of 13 Page ID #:9




 1         16.    On June 10, 2019, Defendants submitted a written response to FDA setting
 2 forth their purported strategy for addressing the issues raised in the Form FDA-483;
 3 Defendants updated this response in writing on January 10, 2020 and during an in-
 4 person meeting with FDA on March 3, 2020.4 Defendants’ written and in-person
 5 responses did not establish that Defendants have come into full compliance with the
 6 FDCA. For example, although Defendants asserted that they had conducted
 7 assessments, investigations and studies relating to some of the issues raised in the Form
 8 FDA-483, Defendants provided no evidence from such assessments, investigations, and
 9 studies. 5
10         17.    An animal drug is adulterated under the Act, 21 U.S.C. § 351(a)(2)(B), as a
11 matter of law, if the methods used in, or the facilities or controls used for, its
12 manufacture, processing, packing, or holding do not conform to or are not operated or
13 administered in conformity with drug cGMP requirements.
14         18.    Defendants violate the FDCA, 21 U.S.C. § 331(a), by introducing or
15 delivering for introduction, or causing the introduction or delivery for introduction, into
16 interstate commerce articles of animal drugs, as defined by 21 U.S.C. § 321(g)(1), that
17 are adulterated within the meaning of 21 U.S.C. § 351(a)(2)(B).
18         19.    Defendants violate the FDCA, 21 U.S.C. § 331(k), by causing animal
19 drugs to become adulterated within the meaning of 21 U.S.C. § 351(a)(2)(B) while such
20 drugs are held for sale after shipment of one or more of their components in interstate
21 commerce.
22                                     PRIOR WARNINGS
23         20.    Defendants have a history of failing to comply with the FDCA and the
24 drug cGMP regulations. Many of the drug cGMP deficiencies present at the 2019
25 Inspection are the same as, or similar to, prior violations observed by FDA during
26
           4
27          Macedo and Rangnekar attended the March 2020 meeting.
           5
            See, e.g., Med-Pharmex, Inc.’s FDA 483 Response Action Matrix (Jan. 2020) at
28 2, 4, 5, 7, 11, 12.

     COMPLAINT FOR PERMANENT INJUNCTION                                                 9
       Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 10 of 13 Page ID #:10




 1 inspections conducted between December 4, 2017, and January 11, 2018 (“2018
 2 Inspection”); January 17, 2017, and February 1, 2017 (“2017 Inspection”); and between
 3 February 8 and 17, 2016 (“2016 Inspection”).
 4         21.    Defendants’ failure to comply with the drug cGMP regulations has
 5 continued in the face of repeated warnings from FDA. At the close of each inspection,
 6 FDA investigators issued Macedo and/or Rangnekar a Form FDA-483. The FDA
 7 investigators discussed the violations listed in the Forms FDA-483 with MPX’s
 8 management, including Macedo and Rangnekar.
 9         22.    At the close of the 2018 Inspection, FDA investigators issued Macedo a
10 Form FDA-483 that identified many of the same violations observed during the 2019
11 Inspection. Several of the violations observed by FDA investigators during the 2019
12 Inspection were repeated violations from the 2018 Inspection, including: failing to
13 investigate complaints; failing to investigate unexplained discrepancies to identify a
14 root cause of particulate matter events reported during aseptic filling of sterile drug
15 product; failing to perform adequate smoke studies under dynamic conditions; failing to
16 maintain buildings used in the manufacturing, processing, and packing of a drug
17 product in a good state of repair; failing to establish laboratory controls that include the
18 establishment of scientifically sound and appropriate sampling plans and test
19 procedures; failing to assure that the examination and testing of drug product samples
20 and in-process material conformed to the specifications; and failing to have appropriate
21 controls over computers or related systems to assure that changes in master production
22 and control records or other records are instituted only by authorized personnel.
23         23.    At the close of the 2017 Inspection, FDA investigators issued Rangnekar a
24 Form FDA-483 that addressed several of the same violations observed during the 2019
25 Inspection, including: failing to clean and disinfect aseptic processing areas; failing to
26 conduct smoke studies under dynamic conditions; and failing to have appropriate
27 controls over computers or related systems.
28

     COMPLAINT FOR PERMANENT INJUNCTION                                                 10
        Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 11 of 13 Page ID #:11




 1         24.    Due to the significant cGMP violations observed during the 2017
 2 Inspection, FDA issued a Warning Letter to Defendants on May 17, 2017.6 Following
 3 the issuance of the Warning Letter, FDA held a meeting with Macedo and Rangnekar
 4 on July 27, 2017, to discuss Defendants’ failure to correct their violations.
 5         25.    At the close of the 2016 Inspection, FDA investigators issued Rangnekar a
 6 Form FDA-483 that addressed several of the same violations observed during the 2019
 7 Inspection, including: failing to investigate unexplained discrepancies and failing to
 8 establish the specifications of non-viable particulates in its aseptic processing area.
 9         26.    Plaintiff is informed and believes that, unless restrained by the Court,
10 Defendants will continue to violate the FDCA in the manner set forth herein.
11         WHEREFORE, Plaintiff respectfully requests that the Court:
12        I.      Order that Defendants, and each and all of their directors, officers, agents,
13 representatives, employees, attorneys, successors, and assigns, and any and all persons
14 in active concert or participation with any of them (including individuals, directors,
15 corporations, subsidiaries, affiliates, and partnerships), cease manufacturing,
16 processing, packing, holding, or distributing articles of drug, at or from the MPX
17 facility or at any other current or future location, unless and until Defendants’ methods,
18 facilities, and controls used to manufacture, process, pack, hold, and distribute articles
19 of drugs are established, operated, and administered in conformity with the FDCA and
20 the applicable drug cGMP regulations, in a manner that has been found acceptable to
21 FDA;
22    II.         Permanently restrain and enjoin, under 21 U.S.C. § 332(a), Defendants,
23 and each and all of their directors, officers, agents, representatives, employees,
24 attorneys, successors, and assigns, and any and all persons in active concert or
25 participation with any of them (including individuals, directors, corporations,
26
27         6
              Available at https://www.fda.gov/inspections-compliance-enforcement-and-criminal-
     investigations/warning-letters/med-pharmex-inc-522676-05172017 (last accessed Sept. 24,
28 2020).

     COMPLAINT FOR PERMANENT INJUNCTION                                                      11
       Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 12 of 13 Page ID #:12




 1 subsidiaries, affiliates, and partnerships), from directly or indirectly violating 21 U.S.C.
 2 § 331(a), by introducing or causing the introduction or delivery for introduction into
 3 interstate commerce drugs that are adulterated within the meaning of 21 U.S.C.
 4 § 351(a)(2)(B);
 5     III.      Permanently restrain and enjoin, under 21 U.S.C. § 332(a), Defendants,
 6 and each and all of their directors, officers, agents, representatives, employees,
 7 attorneys, successors, and assigns, and any and all persons in active concert or
 8 participation with any of them (including individuals, directors, corporations,
 9 subsidiaries, affiliates, and partnerships), from directly or indirectly violating 21 U.S.C.
10 § 331(k), by causing drugs to become adulterated within the meaning of 21 U.S.C.
11 § 351(a)(2)(B) while such drugs are held for sale after shipment of one or more of their
12 components in interstate commerce; and
13     IV.       Order that FDA be authorized pursuant to this injunction to inspect
14 Defendants’ place(s) of business and all records relating to the manufacturing,
15 processing, packing, labeling, and distribution of drugs to ensure continuing compliance
16 with the terms of the injunction, the costs of such inspections to be borne by Defendants
17 at the rates prevailing at the time the inspections are accomplished.
18 DATED this 27 day of October, 2020.
19
20                                          Respectfully submitted,
21                                          NICOLA T. HANNA
                                            United States Attorney
22
                                            JEFFREY BOSSERT CLARK
23
                                            Acting Assistant Attorney General
24                                          Civil Division
25                                          DANIEL J. FEITH
26                                          Deputy Assistant Attorney General
27                                          GUSTAV W. EYLER
                                            Director
28

     COMPLAINT FOR PERMANENT INJUNCTION                                                 12
       Case 2:20-cv-09844 Document 1 Filed 10/27/20 Page 13 of 13 Page ID #:13




 1
 2
                                       /s/ Rachel Baron
 3                                     RACHEL E. BARON
                                       Trial Attorney
 4
                                       Consumer Protection Branch
 5                                     U.S. Department of Justice, Civil Division
                                       P.O. Box 386
 6
                                       Washington, DC 20044-0386
 7                                     (202) 598-7719
                                       Rachel.e.baron@usdoj.gov
 8
 9 OF COUNSEL:
10 ROBERT P. CHARROW
   General Counsel
11
12 STACY CLINE AMIN
   Chief Counsel
13 Food and Drug Administration
14 Deputy General Counsel
   United States Department of
15  Health and Human Services
16
   ANNAMARIE KEMPIC
17 Deputy Chief Counsel, Litigation
18 JAMES C. FRASER
19 Associate Chief Counsel
   United States Department of
20   Health & Human Services
21 Office of the General Counsel
   Food and Drug Division
22 White Oak 31, Room 4586
23 10903 New Hampshire Ave.
   Silver Spring, MD 20993-0002
24 Tel: (240) 402-2638
25 Fax: (301) 847-8638
   Email: james.fraser@fda.hhs.gov
26
27
28

     COMPLAINT FOR PERMANENT INJUNCTION                                             13
